Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
2.	Claim 1 is objected to because of the following informalities:  
Claim 1 (line 1) recites “MAC” and it should be - - media access control (MAC) - -, for the term to be defined at its first use.
“The MAC address" in claim 1 (lines 12-13 and line 14) should be replaced with - - the each MAC address - - to be consistent with the first citation of “each MAC address” in claim 1 (line 8).

Double Patenting
3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp. 

4.	Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,855,519 B2 (hereinafter "Patent"). Although the conflicting claims are not identical, they are not patentably distinct from each other because all the claimed limitations recited in the present application (hereinafter "Application") are transparently found in the Patent with obvious wording variations. Take a comparison of claim 1 of the Application and claim 1 of the Patent:


Application, Claim 1:
Patent, Claim 1:
A computer-implemented method for a standby bridge node to synchronize MAC upon bridge-port failover
A computer-implemented method for a standby bridge node to synchronize media access control (MAC) upon bridge-port failover
detecting a failover of a previously active bridge node
detecting a failover of a previously active bridge node
sending, in response to detecting the failover, a request to one or more hosts to cause the one or more hosts to remove, from one or more corresponding forwarding tables, one or more MAC addresses, of one or more virtual machines, that the one or more hosts learned based on communications tunnels established with the previously active bridge node
sending, in response to detecting the failover, a request to one or more hosts to cause the one or more hosts to remove, from one or more corresponding forwarding tables, one or more MAC addresses, of one or more virtual machines, that the one or more hosts learned based on communications tunnels established with the previously active bridge node
for each MAC address stored in a MAC-SYNC table maintained by the standby bridge node: 
generating a first-type reverse address resolution protocol (“RARP”) packet having a source MAC address retrieved from the MAC-SYNC table
 for each MAC address stored in a MAC-SYNC table maintained by the standby bridge node:
generating a first-type reverse address resolution protocol (“RARP”) packet having a source MAC address retrieved from the MAC-SYNC table
broadcasting the first RARP message to a virtual extensible LAN (“'VXLAN”) switch via a bridge port of the VXLAN switch for the VXLAN switch to register the MAC address on the bridge port
broadcasting the first-type RARP packet to a virtual extensible LAN (“VXLAN”) switch via a bridge port of the VXLAN switch for the VXLAN switch to register the source MAC address on the bridge port
storing an association of the MAC address and an identifier of the bridge port in a forwarding table maintained by the standby bridge node
storing an association of the source MAC address and an identifier of the bridge port in a forwarding table maintained by the standby bridge node
for each MAC address that is stored in the forwarding table, but not in the MAC-SYNC table: 
generating a second-type RARP packet with such a MAC address to be the source MAC address
for each MAC address that is stored in the forwarding table, but not in the MAC-SYNC table:
generating a second-type RARP packet with such a MAC address to be the source MAC address
broadcasting the second RARP message from the VXLAN switch to a VLAN switch causing a physical switch to update a forwarding table maintained by the physical switch
broadcasting the second-type RARP packet from the VXLAN switch to a VLAN switch causing a physical switch to update a forwarding table maintained by the physical switch
starting to forward traffic, via the bridge port, as an active bridge node
starting to forward traffic, via the bridge port, as an active bridge node



Conclusion
Internet Communication
Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, https://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only. (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered into the file wrapper within the same day (system dependent). Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEVENA SANDHU whose telephone number is (571) 272-0679.  The examiner can normally be reached on Monday-Thursday 9AM-5PM EST, Friday variable.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on (571) 272-2832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NEVENA ZECEVIC SANDHU/Examiner, Art Unit 2474   
/MICHAEL THIER/Supervisory Patent Examiner, Art Unit 2474